Benedict, J.
The only question presented for decision on this occasion is whether the steam-tug Jack Jewett is responsible to the owners of the lighter Enterprise for the damages to the lighter Enterprise and her cargo, caused hy the fact that the Jack Jewett started to tow *928the ship Bengal’ away from a pier when the lighter Enterprise was fast to the ship by lines which could not be cast off soon enough after the ship began to move to prevent the fore-yard of the ship catching upon the lighter’s mast and rigging, whereby the lighter was tipped over, and part of her cargo lost. '
It is proved that the tug did not start the ship until the word, “All right; go ahead !” was given by those in command of the ship to those in charge of the tug. It is also proved that the master of the tug, when he started the ship, did not know that the lighter was alongside the ship, and that he stopped his tug as soon as informed that the lighter's mast had caught on the yards.
Upon these facts, I am of the opinion that the libelant cannot recover against the tug. It was not part of the duty attaching to those in charge of the tug to see that the ship was ready to move. The negligence which caused the damage to the lighter was either negligence of those in charge of the lighter in not moving away from the ship before the ship started, or negligence on the part of those in charge of the ship in directing the tug to start the ship when the ship was not ready to start, owing to the fact that she had a lighter alongside so situated as to be in danger of injury as soon as the ship did start.
The libel against the Jack Jewett is accordingly dismissed, and with costs.